Citation Nr: 0420004	
Decision Date: 07/23/04    Archive Date: 08/04/04	

DOCKET NO.  02-13 021A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for headaches, including as 
secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel




INTRODUCTION

The veteran had active service from September 1970 to 
September 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

A March 2002 Board decision remanded this issue, together 
with other issues, for the issuance of a statement of the 
case.  A statement of the case was issued in August 2002.  
The veteran submitted a signed substantive appeal, in 
September 2002.  The substantive appeal reflects that he was 
withdrawing his appeal for service connection for hair loss, 
fatigue, Raynaud's syndrome, chronic kidney disability, and 
peripheral neuropathy.  Therefore, these issues are no longer 
in appellate status.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

When the veteran filed his claim for service connection for 
headaches, in August 1999, he indicated that he was claiming 
service connection for headaches secondary to service-
connected disability.  A May 2001 VA letter to the veteran 
notified him regarding the Veterans Claims Assistance Act of 
2000 (VCAA).  However, this letter did not provide him 
notification with respect to development or proving a claim 
for secondary service connection.  Further, the statement of 
the case, issued in August 2002, did not provide the veteran 
with relevant law and regulations pertaining to secondary 
service connection.

In light of the above, the appeal is REMANDED for the 
following:

1.  The veteran should be provided with 
VCAA notice that is relevant to his claim 
for secondary service connection for 
headaches.

2.  Then, after ensuring that any other 
necessary development is complete, the 
appeal should be readjudicated.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the 
veteran and his representative should be 
provided a supplemental statement of the 
case, that includes governing law and 
regulations relating to a claim for 
service connection as secondary to 
service-connected disability, and 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


                       
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


